

Exhibit 10.2
PENN VIRGINIA CORPORATION
2019 MANAGEMENT INCENTIVE PLAN
1.Purpose. The purpose of the Penn Virginia Corporation 2019 Management
Incentive Plan is to further align the interests of participants with those of
the shareholders by providing incentive compensation opportunities tied to the
performance of the Common Stock (as defined below) and by promoting increased
ownership of the Common Stock by such individuals. The Plan is also intended to
advance the interests of the Company and its shareholders by attracting,
retaining and motivating key personnel upon whose judgment, initiative and
effort the successful conduct of the Company’s business is largely dependent.
2.Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:
“Affiliate” shall mean any person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company (within the meaning of the Exchange Act).
“Award” means an award of a Stock Option, Restricted Stock Award, Restricted
Stock Unit Award, or Other Award granted under the Plan.
“Award Agreement” means an agreement (including an electronic agreement) entered
into between the Company and a Participant setting forth the terms and
conditions of an Award granted to a Participant, as provided in Section 12.1
hereof.
“Board” means the Board of Directors of the Company.
“Cause” shall have the meaning set forth in Section 10.2(b) hereof.
“Change in Control” means the consummation of a transaction or series of related
transactions in which either:
(a)    one Person (or more than one Person acting as a group) acquires
beneficial ownership of stock of the Company that, together with the stock held
by such Person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company;
(b)    a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or
(c)    one Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company having a total gross fair market value
equal to or more than 50% of the total gross fair market value of all the assets
of the Company immediately before such acquisition.
“Code” means the United States Internal Revenue Code of 1986, as amended,
together with the applicable regulations thereunder.


1



--------------------------------------------------------------------------------




“Committee” means the Compensation and Benefits Committee of the Board, or such
other committee of the Board appointed by the Board to administer the Plan, or
the full Board if no such committee is appointed.
“Common Stock” means the common stock of the Company (par value $0.01 per
share).
“Company” means Penn Virginia Corporation and any successor thereto.
“Date of Grant” means the date on which an Award under the Plan is granted by
the Committee, or such later date as the Committee may specify to be the
effective date of an Award.
“Eligible Person” means any person who is an employee, director, or consultant
of the Company or any of its Subsidiaries.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
the fair market value of such share as reasonably determined by the Committee in
its good-faith discretion, and to the extent deemed appropriate by the
Committee, based upon a recent transaction price per share or third-party
valuation of the Common Stock and, to the extent necessary, shall be determined
in a manner consistent with Section 409A of the Code; provided that, at any time
that the Common Stock is listed on a nationally-recognized securities exchange,
the “Fair Market Value” shall be the closing trading price of a share of Common
Stock on that date (or if there were no reported prices on such date, on the
last preceding date on which the prices were reported).
“Incentive Stock Option” means a Stock Option granted under Section 6 hereof
that is intended to meet the requirements of Section 422 of the Code.
“Nonqualified Stock Option” means a Stock Option granted under Section 6 hereof
that is not an Incentive Stock Option.
“Other Award” means any right granted pursuant to Section 9 hereof which is (a)
not an Award described in Sections 6 through 8 hereof and (b) an Award of Common
Stock or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Common Stock (including,
without limitation, securities convertible into Common Stock), as deemed by the
Committee to be consistent with the purposes of the Plan.
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.
“Person” means an individual, partnership, corporation, unincorporated
organization, joint stock company, limited liability company, trust, joint
venture or other legal entity, or a governmental agency or political subdivision
thereof.
“Plan” means the Penn Virginia Corporation 2019 Management Incentive Plan as set
forth herein, effective as provided in Section 14.1 hereof and as may be amended
and/or restated from time to time.
“Prior Plan” means the Penn Virginia Corporation 2016 Management Incentive Plan.


2



--------------------------------------------------------------------------------




“Restricted Stock Award” means a grant of shares of Common Stock to an Eligible
Person under Section 7 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine, and such other
conditions, as are set forth in the Plan and the applicable Award Agreement.
“Restricted Stock Unit Award” means a grant of a right to receive shares of
Common Stock (or other consideration based on the value of shares of Common
Stock) to an Eligible Person under Section 8 hereof that are issued subject to
such vesting and transfer restrictions as the Committee shall determine, and
such other conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Service” means a Participant’s service as an employee, director, consultant of
the Company or any of its Subsidiaries, as applicable.
“Stock Option” means a grant to an Eligible Person under Section 6 hereof of an
option to purchase shares of Common Stock at such time and price, and subject to
such conditions, as are set forth in the Plan and the applicable Award
Agreement.
“Subsidiary” means an entity (whether or not a corporation) that is wholly or
majority owned or controlled, directly or indirectly, by the Company, or any
other Affiliate of the Company that is so designated, from time to time, by the
Committee, during the period of such affiliated status; provided, however, that
with respect to Incentive Stock Options, the term “Subsidiary” shall include
only an entity that qualifies under Section 424(f) of the Code as a “subsidiary
corporation” with respect to the Company.
3.Administration.


3



--------------------------------------------------------------------------------




3.1    Committee Members. The Plan shall be administered by the Committee. The
Committee shall have the right, from time to time, to delegate to one or more
officers of the Company the authority of the Committee to grant and determine
the terms and conditions of Awards granted under the Plan, subject to the
requirements of applicable law and such other limitations as the Committee shall
determine. The Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all provisions of the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Committee’s proper delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.
3.2    Committee Authority.
(a)    Committee Powers and Authority. Subject to Section 3.2(b), the Committee
shall have such powers and authority as may be necessary or appropriate for the
Committee to carry out its functions as described in the Plan. Subject to the
express limitations of the Plan, including those set forth in Section 3.2(b),
the Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Awards may be granted, the
number and type of shares or units subject to each Award, the purchase price of
an Award (if any), the time or times at which an Award will become vested,
exercisable or payable, the performance criteria, performance goals and other
conditions of an Award, the duration of the Award, and all other terms of the
Award. Subject to Section 3.2(b), the Committee may, in its discretion, provide
for the extension of the exercisability of an Award, accelerate the vesting or
exercisability of an Award, eliminate or make less restrictive any restrictions
contained in an Award, waive any restriction or other provision of the Plan or
an Award or otherwise amend or modify an Award in any manner that is, in either
case, (1) not materially adverse to the Participant to whom such Award was
granted, (2) consented to by such Participant or (3) authorized by Section 4.2
hereof; provided, however, no such action shall permit the term of any Stock
Option to be greater than 10 years from its grant date. The Committee shall also
have discretionary authority to interpret the Plan, to make all factual
determinations under the Plan, and to make all other determinations necessary or
advisable for Plan administration, including, without limitation, to correct any
defect, to supply any omission or to reconcile any inconsistency in the Plan or
any Award Agreement hereunder. The Committee may prescribe, amend, and rescind
rules and regulations relating to the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as the Committee may select. All interpretations,
determinations, and actions by the Committee shall be final, conclusive, and
binding upon all parties.
(b)    Limitations on Committee Powers and Authority.
(1)    Minimum Vesting Period. All Awards granted under the Plan to Eligible
Persons other than non-employee directors of the Company shall vest no earlier
than one (1) year following the date of grant. All Awards granted under the Plan
to non-employee directors of the Company shall vest no earlier than the sooner
of one (1) year after the date of grant or the next annual meeting of
shareholders


4



--------------------------------------------------------------------------------




(provided that such annual meetings are at least fifty (50) weeks apart).
Notwithstanding the foregoing, (A) the Committee may permit acceleration of the
vesting of an Award in the event of a Participant’s death or disability or upon
a Change in Control and (B) the Committee may grant Awards covering up to five
percent (5%) of the total number of shares of Common Stock authorized for
issuance under Section 4.1 of the Plan that are not subject to such minimum
vesting periods.
(2)    No Stock Option Repricing. Subject to Section 4.2, the Committee shall
not, without the approval of the shareholders of the Company: (A) lower the
exercise price of a Stock Option after it is granted, (B) cancel a Stock Option
that is out-of-the money in exchange for cash or another Award, (C) cancel a
Stock Option in exchange for another Stock Option with a lower exercise price,
or (D) take any other action with respect to a Stock Option that would be
treated as a repricing under the rules and regulations of the principal
securities exchange on which the shares of Common Stock are traded.
(3)    Limitation on Director Awards. The aggregate dollar value of equity-based
awards (based on the grant date Fair Market Value of such awards) granted under
this Plan or otherwise during any calendar year to a non-employee director,
taken together with any cash fees paid during such calendar year to such
non-employee director, in respect of the non-employee director’s service as a
member of the Board during such year (including service as a member or chair of
any committees of the Board), shall not exceed $300,000; provided, however, that
in any calendar year in which a non-employee director first joins the Board or
serves as Chairman of the Board, the maximum aggregate dollar value of
equity-based and cash compensation provided to the non-employee director for
services as a director may be up to $500,000.
3.3    Liability & Indemnification. The members of the Committee and its
designees shall not be liable for any action or determination made in good faith
with respect to the Plan or any Award issued hereunder. The Company will
indemnify and defend the members of the Committee and its designees to the
maximum extent permitted by law for all actions taken on behalf of the Company
with respect to the Plan.
4.Shares Subject to the Plan.
4.1    Number of Shares Reserved. Subject to adjustment pursuant to Section 4.2
hereof, the aggregate number of shares of Common Stock which may be issued under
all Awards granted to Participants under the Plan shall be 675,000 plus (a) any
shares of Common Stock that remain available for grant under the Prior Plan as
of the Effective Date and (b) any shares of Common Stock subject to outstanding
awards under the Prior Plan as of the Effective Date (such outstanding awards
the “Prior Plan Awards”) that on or after the Effective Date are forfeited,
terminated, expire or otherwise lapse without being exercised (to the extent
applicable), or are settled in cash. The aggregate number of shares of Common
Stock with respect to which Incentive Stock Options may be granted shall be
675,000.
4.2    Adjustments. If there shall occur any change with respect to the
outstanding shares of Common Stock by reason of any recapitalization,
reclassification, stock dividend, extraordinary cash or stock dividend, stock
split, reverse stock split, or other distribution or payment with respect to the
shares of Common Stock or any merger, reorganization, consolidation,
combination, spin-off, or other similar corporate change, or any other change
affecting the Common Stock the Committee shall, in the manner and to the extent
it considers in good faith to be equitable to the Participants and consistent
with the terms of the Plan, cause an adjustment to be made to (a) the number and
kind of shares or units subject to Awards under the Plan pursuant to Section 4.1
hereof, (b) the number and kind of shares of Common Stock or other rights
(including, without limitation, cancellation of the awards in exchange for a
cash payment or awarding cash payments to holders of


5



--------------------------------------------------------------------------------




such Awards) subject to then outstanding Awards, (c) the exercise price or base
price for each share or other right subject to then outstanding Awards, and (d)
any other terms of an Award that are affected by the event or change.
Notwithstanding the foregoing, (i) any such adjustments shall, to the extent
necessary, be made in a manner consistent with the requirements of Section 409A
of the Code, and (ii) in the case of Incentive Stock Options, any such
adjustments shall, to the extent practicable, be made in a manner consistent
with the requirements of Section 424(a) of the Code.
4.3    Availability of Certain Shares; Share Counting. Any shares of Common
Stock covered by an Award granted under the Plan shall not be counted against
the limit set forth in Section 4.1 above unless and until such shares are
actually issued and delivered to a Participant and, therefore, the total number
of shares of Common Stock available under the Plan as of a given date shall not
be reduced by shares of Common Stock relating to previously granted Awards that
(in whole or in part) have expired or have been forfeited or cancelled, or which
have been settled in cash, and any shares of Common Stock that were covered by
such expired, forfeited, cancelled or cash-settled Award will remain available
for issuance hereunder. Shares of Common Stock purchased by Participants for
Fair Market Value and shares of Common Stock not issued or delivered as a result
of the net settlement of or the payment of the withholding taxes on an
outstanding Award (other than a Stock Option) shall again be made available for
delivery to Participants under the Plan and shall not be counted against the
limit set forth in Section 4.1 above. Notwithstanding the foregoing, the
following shares of Common Stock shall not be made available for issuance to
Participants under the Plan and shall be counted against the limit set forth in
Section 4.1 above: (a) shares of Common Stock not issued or delivered as a
result of the net settlement of an outstanding Stock Option, (b) shares of
Common Stock used to pay the exercise price or withholding taxes related to a
Stock Option, and (c) shares of Common Stock repurchased by the Company using
proceeds realized by the Company in connection with a Participant’s exercise of
a Stock Option.
5.Eligibility and Awards. Any Eligible Person may be selected by the Committee
to receive an Award and become a Participant under the Plan. The Committee has
the authority, in its discretion, to determine and designate from time to time
those Eligible Persons who are to be granted Awards, the types of Awards to be
granted, the number of shares of Common Stock subject to Awards to be granted
and the terms and conditions of such Awards consistent with the terms of the
Plan. In selecting Eligible Persons to be Participants, and in determining the
type and amount of Awards to be granted under the Plan, the Committee shall
consider any and all factors that it deems relevant or appropriate.
6.Stock Options.
6.1    Grant of Stock Options. A Stock Option may be granted to any Eligible
Person selected by the Committee. Subject to the provisions of Section 6.6
hereof and Section 422 of the Code, each Stock Option shall be designated, in
the discretion of the Committee, as an Incentive Stock Option or as a
Nonqualified Stock Option.
6.2    Exercise Price. The exercise price per share of a Stock Option shall not
be less than 100% of the Fair Market Value of the shares of Common Stock on the
Date of Grant. The Committee may, in its discretion, specify for any Stock
Option an exercise price per share that is higher than the Fair Market Value on
the Date of Grant.
6.3    Vesting of Stock Options. Subject to Section 3.2(b)(i), the Committee
shall in its discretion prescribe the time or times at which, or the conditions
upon which, a Stock Option or portion thereof


6



--------------------------------------------------------------------------------




shall become vested and/or exercisable. The requirements for vesting and
exercisability of a Stock Option may be based on the continued Service of the
Participant, on the attainment of specified performance goals or on such other
terms and conditions as approved by the Committee in its discretion. The vesting
and exercisability of a Stock Option may be accelerated by, and may be dependent
upon, in whole or in part, the occurrence of a Change in Control.
6.4    Term of Stock Options. The Committee shall, in its discretion, prescribe
in an Award Agreement the period during which a vested Stock Option may be
exercised, provided, however, that the maximum term of a Stock Option shall be
ten years from the Date of Grant. A Stock Option may be earlier terminated as
specified by the Committee and set forth in an Award Agreement upon or following
the termination of a Participant’s Service with the Company or any Subsidiary.
6.5    Stock Option Exercise; Tax Withholding. Subject to such terms and
conditions as specified in an Award Agreement, a vested Stock Option may be
exercised in whole or in part at any time during the term thereof by notice in
the form required by the Company, together with payment of the aggregate
exercise price therefore, provided that arrangements satisfactory to the Company
have been made with respect to any applicable withholding tax, pursuant to
Section 13.4 hereof. Payment of the exercise price shall be made in one or more
of the following forms of payment at the election of the Participant: (a) in
cash or by cash equivalent acceptable to the Committee, (b) to the extent
permitted by the Committee in its discretion, in shares of Common Stock, valued
at the Fair Market Value of such shares on the date of exercise, (c) to the
extent permitted by the Committee in its discretion, by reduction in the number
of shares of Common Stock otherwise deliverable upon exercise of such Stock
Option with a Fair Market Value equal to the aggregate exercise price of such
Stock Option at the time of exercise, (d) by a combination of the foregoing
methods, or (e) by such other method as may be approved by the Committee or set
forth in the Award Agreement.


6.6    No Rights as Shareholder. Unless and until shares of Common Stock
underlying a Stock Option are actually issued to the Participant upon exercise
of the Stock Option, the Participant shall have no rights of a shareholder with
respect to the shares granted to the Participant under the Stock Option,
including but not limited to the right to vote the shares or receive dividends
or other distributions or amounts accrued, paid or made with respect thereto.
6.7    Additional Rules for Incentive Stock Options.
(a)    Eligibility. An Incentive Stock Option may be granted only to an Eligible
Person who is considered an employee for purposes of Treasury Regulation
§1.421-7(h) with respect to the Company or any Subsidiary that qualifies as a
“subsidiary corporation” with respect to the Company for purposes of Section
424(f) of the Code.
(b)    Annual Limits. No Incentive Stock Option shall be granted to a
Participant as a result of which the aggregate Fair Market Value (determined as
of the Date of Grant) of Common Stock with respect to which incentive stock
options under Section 422 of the Code are exercisable for the first time in any
calendar year under the Plan and any other stock option plans of the Company or
any subsidiary or parent corporation, would exceed $100,000, determined in
accordance with Section 422(d) of the Code. This limitation shall be applied by
taking stock options into account in the order in which they were granted.
(c)    Termination of Employment. An Award of an Incentive Stock Option may
provide that such Stock Option may be exercised not later than three months
following termination of


7



--------------------------------------------------------------------------------




employment of the Participant with the Company and all Subsidiaries, or not
later than one year following a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, as and to the extent determined by the
Committee to comply with the requirements of Section 422 of the Code.
(d)    Other Terms and Conditions; Nontransferability. Any Incentive Stock
Option granted hereunder shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as are deemed necessary or desirable by
the Committee, which terms, together with the terms of the Plan, shall be
intended and interpreted to cause such Incentive Stock Option to qualify as an
“incentive stock option” under Section 422 of the Code. An Award Agreement for
an Incentive Stock Option may provide that such Stock Option shall be treated as
a Nonqualified Stock Option to the extent that certain requirements applicable
to “incentive stock options” under the Code shall not be satisfied. An Incentive
Stock Option shall by its terms be nontransferable other than by will or by the
laws of descent and distribution, and shall be exercisable during the lifetime
of a Participant only by such Participant.
(e)    Disqualifying Dispositions. If shares of Common Stock acquired by
exercise of an Incentive Stock Option are disposed of within two years following
the Date of Grant or one year following the transfer of such shares to the
Participant upon exercise, the Participant shall, promptly following such
disposition, notify the Company in writing of the date and terms of such
disposition and provide such other information regarding the disposition as the
Company may reasonably require.
7.Restricted Stock Awards.
7.1    Grant of Restricted Stock Awards. A Restricted Stock Award may be granted
to any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.
7.2    Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement in accordance with the
restrictions of Section 3.2(b)(i) hereof. The requirements for vesting of a
Restricted Stock Award may be based on the continued Service of the Participant,
on the attainment of specified performance goals or on such other terms and
conditions as approved by the Committee in its discretion. The vesting of a
Restricted Stock Award may be accelerated by, and may be dependent upon, in
whole or in part, the occurrence of a Change in Control.
7.3    Rights as Shareholder. Subject to the foregoing provisions of the Plan
and the applicable Award Agreement, unless otherwise prohibited by applicable
law or determined by the Committee, the Participant shall have the rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including but not limited to the right to vote the
shares and receive all dividends in respect of shares and other distributions
paid or made with respect thereto. Notwithstanding the foregoing, any dividends
or distributions declared or paid with respect to such Restricted Stock Award
prior to the vesting of such Award shall be (a) accrued or (b) reinvested in
additional shares of Common Stock (which may thereafter accrue additional
dividends). Any such reinvestment shall be at the Fair Market Value at the time
thereof and subject to the same terms as the underlying Award. Accrued dividends
shall be paid as soon as practicable following vesting of the Restricted Stock
Award and may be settled in cash or shares of Common Stock, or a combination
thereof, in a single payment or in installments.
7.4    Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall reasonably promptly provide a copy to


8



--------------------------------------------------------------------------------




the Company. The Committee may provide in an Award Agreement that the Restricted
Stock Award is conditioned upon the Participant’s making or refraining from
making an election with respect to the Award under Section 83(b) of the Code.
8.Restricted Stock Unit Awards.
8.1    Grant of Restricted Stock Unit Awards. A Restricted Stock Unit Award may
be granted to any Eligible Person selected by the Committee. The Committee may
require the payment by the Participant of a specified purchase price in
connection with any Restricted Stock Unit Award.
8.2    Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock or their cash equivalent, any combination thereof, or in
any other form of consideration, as determined by the Committee and contained in
the Award Agreement.
8.3    Vesting Requirements. The restrictions or conditions imposed on shares
granted under a Restricted Stock Unit Award shall lapse in accordance with the
vesting requirements specified by the Committee in the applicable Award
Agreement in accordance with the restrictions of Section 3.2(b)(i) hereof. The
requirements for vesting of a Restricted Stock Unit Award may be based on the
continued Service of the Participant, on the attainment of specified performance
goals or on such other terms and conditions as approved by the Committee in its
discretion. The vesting and/or settlement of a Restricted Stock Unit Award may
be accelerated by, and may be dependent upon, in whole or in part, the
occurrence of a Change in Control. At the time of the grant of a Restricted
Stock Unit Award, the Committee, as it deems appropriate, may impose such
restrictions or conditions that delay the settlement of a Restricted Stock Unit
Award to a time after the vesting of such Restricted Stock Unit Award, subject
to Section 409A of the Code.
8.4    No Rights as Shareholder. Unless and until shares of Common Stock
underlying a Restricted Stock Unit Award are actually delivered to the
Participant upon settlement of the Restricted Stock Unit Award, the Participant
shall have no rights of a shareholder with respect to the shares granted to the
Participant under a Restricted Stock Unit Award, including but not limited to
the right to vote the shares or receive dividends or other distributions or
amounts accrued, paid or made with respect thereto.
8.5    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Committee and contained in the applicable Award Agreement. At the sole
discretion of the Committee, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Committee. Any such dividend equivalents
(including but not limited to any additional shares covered by the Restricted
Stock Unit Award credited by reason of such dividend equivalents) will be
subject to all of the same terms and conditions of the underlying Award
Agreement to which they relate, including, without limitation, with respect to
the vesting and settlement thereof.
9.Other Awards. An Other Award may be granted to any Eligible Person selected by
the Committee. Subject to the terms of the Plan, the Committee will determine
the terms and conditions of any such Other Award, including but not limited to
the price, if any, at which securities may be purchased pursuant to any Other
Award granted under the Plan, and any applicable vesting, settlement and payment
terms.
10.Forfeiture Events.


9



--------------------------------------------------------------------------------




10.1    General. The Committee may specify in an Award Agreement that the
Participant’s rights, payments and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment (including, without
limitation, repayment to the Company of any gain related to the Award), or other
provisions intended to have a similar effect, upon such terms and conditions as
may be determined by the Committee, upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of the Participant’s Service for Cause, the Participant’s violation
of material Company policies or breach of noncompetition, confidentiality or
other restrictive covenants that may apply to the Participant. In addition,
notwithstanding anything in the Plan to the contrary, any Award Agreement may
also provide for the reduction, cancellation, forfeiture or recoupment of an
Award (including, without limitation, repayment to the Company of any gain
related to the Award), or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or under
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the SEC or any national securities exchange or national
securities association on which the Common Stock may be traded or under any
clawback or similar policy adopted by the Company.
10.2    Termination for Cause.
(a)    General. Unless otherwise set forth in an Award Agreement or a written
employment agreement between a Participant and the Company, if applicable, if a
Participant’s employment with the Company or any Subsidiary shall be terminated
for Cause, such Participant’s rights, payments and benefits with respect to an
Award shall be subject to cancellation, forfeiture and/or recoupment. The
Company shall have the power, subject to Section 10.2(b), to determine whether
the Participant has been terminated for Cause and the date upon which such
termination for Cause occurs. Any such determination shall be final, conclusive
and binding upon the Participant. In addition, if the Company shall reasonably
determine that a Participant has committed or may have committed any act which
is reasonably likely to constitute the basis for a termination of such
Participant’s employment for Cause, the Company may suspend for up to 30 days
the Participant’s rights to exercise any option, receive any payment or vest in
any right with respect to any Award pending a determination by the Company of
whether an act has been committed which is reasonably likely to constitute the
basis for a termination for Cause as provided in this Section 10.2, but, in each
case, only to the extent that such action would not result in an acceleration of
income or imposition of a tax under Section 409A of the Code. If, subsequent to
a Participant’s voluntary termination of employment or involuntary termination
of employment without Cause, it is discovered that the Participant’s employment
could have been terminated for Cause, the Committee may deem such Participant’s
employment to have been terminated for Cause.
(b)    Definition of “Cause”. For purposes of the Plan and determining the
treatment of Awards granted thereunder, unless otherwise provided in an
applicable Award Agreement or as set forth in a written employment agreement
between a Participant and the Company, “Cause” shall mean: (1) material
dishonesty, which is not the result of an inadvertent or innocent mistake, of
the Participant with respect to the Company or any Affiliate; (2) willful
misfeasance or nonfeasance of duty by the Participant that is or may be
injurious to the Company or any Affiliate, or the reputation, business, or
business relationships of the Company or any Affiliate, or any of their
respective officers, directors, or employees; (3) material violation by the
Participant of his or her employment agreement; (4) conviction of the
Participant of any felony, any crime involving moral turpitude or any other
crime (other than a minor vehicular offense) which could reflect in some
material fashion unfavorably upon the Company or any Affiliate; (5) any refusal
by the Participant to obey the lawful orders of the Board or any other person to
whom the Participant reports or (6) the Participant’s (A) failure to perform any
of his or her fiduciary duties to the Company or any Affiliate, (B) failure to
make


10



--------------------------------------------------------------------------------




full disclosure to the Company or any Affiliate of all business opportunities
pertaining to their business, (C) acting for his or her own benefit concerning
the subject matter of his or her fiduciary relationship with the Company or any
Affiliate, or (D) taking any action which he or she knows or should reasonably
know would not comply with the law as applicable to his or her employment,
including but not limited to the United States Foreign Corrupt Practices Act. No
act or failure to act by the Participant shall be considered “willful” if such
act is done by the Participant in the good faith belief that such act is or was
to be beneficial to the Company and its Affiliates, or such failure to act is
due to the Participant’s good faith belief that such action would be materially
harmful to the Company and its Affiliates.
11.Restrictions on Transfer. Except as provided below, no Award and no shares of
Common Stock subject to Awards that have not been issued or as to which any
applicable restriction or performance period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant’s guardian or
legal representative. To the extent and under such terms and conditions as
determined by the Committee, a Participant may assign or transfer an Award (each
transferee thereof, a “Permitted Assignee”) to (a) the Participant’s spouse,
children or grandchildren (including any adopted and step children or
grandchildren), parents, grandparents or siblings, (b) to a trust for the
benefit of one or more of the Participant or the persons referred to in clause
(a), (c) to a partnership, limited liability company or corporation in which the
Participant or the persons referred to in clause (a) are the only partners,
members or shareholders, (d) for charitable donations or (e) pursuant to a
domestic relations order entered or approved by a court of competent
jurisdiction; provided, that such Permitted Assignee shall be bound by and
subject to all of the terms and conditions of the Plan and the Award Agreement
relating to the transferred Award and shall execute an agreement satisfactory to
the Company evidencing such obligations; provided, further, that such
Participant shall remain bound by the terms and conditions of the Plan. The
Company shall cooperate with any Permitted Assignee and the Company’s transfer
agent in effectuating any transfer permitted by the Committee under this Section
11. For the avoidance of doubt, in no event will any Award be transferrable by a
Participant in exchange for value.
12.General Provisions.
12.1    Award Agreement. An Award under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of shares of Common Stock subject to the Award, the purchase
price of the Award (if any), the time or times at which an Award will become
vested, exercisable or payable and the term of the Award. The Award Agreement
may also set forth the effect on an Award of a Change in Control and a
termination of Service under certain circumstances. The Award Agreement shall be
subject to and incorporate, by reference or otherwise, all of the applicable
terms and conditions of the Plan, and may also set forth other terms and
conditions applicable to the Award as determined by the Committee consistent
with the limitations of the Plan. An Award Agreement may be in the form of an
agreement to be executed by both the Participant and the Company (or an
authorized representative of the Company) or certificates, notices or similar
instruments as approved by the Committee. The Committee need not require the
execution of an Award Agreement by a Participant, in which case, acceptance of
the Award by the Participant shall constitute agreement by the Participant to
the terms, conditions, restrictions and limitations set forth in the Plan and
the Award Agreement.
12.2    Determinations of Service. Subject to applicable law, including without
limitation Section 409A of the Code, the Committee shall, in good faith, make
all determinations relating to the Service of a Participant with the Company or
any Subsidiary in connection with an Award, including, without


11



--------------------------------------------------------------------------------




limitation, with respect to the continuation, suspension or termination of such
Service. A Participant’s Service shall not be deemed terminated if the Committee
determines that (a) a transition of employment to service with a partnership,
joint venture or corporation not meeting the requirements of a Subsidiary in
which the Company or a Subsidiary is a party is not considered a termination of
Service, (b) the Participant transfers between service as an employee and
service as a consultant or other personal service provider (or vice versa), or
(c) the Participant transfers between service as an employee and that of a
non-employee director (or vice versa). The Committee may determine whether any
corporate transaction, such as a sale or spin-off of a division or subsidiary
that employs a Participant, shall be deemed to result in a termination of
Service for purposes of any affected Awards.
12.3    No Right to Employment or Continued Service. Nothing in the Plan, in the
grant of any Award or in any Award Agreement shall confer upon any Eligible
Person or any Participant any right to continue in the Service of the Company or
any of its Subsidiaries, or interfere in any way with the right of the Company
or any of its Subsidiaries to terminate the employment or other service
relationship of an Eligible Person or a Participant for any reason at any time.
12.4    Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by an
Award until the date the Participant becomes the holder of record of such
securities. Except as provided in Section 4.2 hereof, no adjustment or other
provision shall be made for dividends or other shareholder or security holder
rights, except to the extent that the Award Agreement provides for dividend
payments or dividend equivalent rights. For the avoidance of doubt, although
they may accrue, no dividends or dividend equivalent rights shall be paid on any
unvested Award under the Plan. The Committee may determine, in its discretion,
the manner of delivery of Common Stock to be issued under the Plan, which may be
by delivery of stock certificates, electronic account entry into new or existing
accounts or any other means as the Committee, in its discretion, deems
appropriate. The Committee may require that any certificates or other evidence
of ownership be held in escrow by the Company for any shares of Common Stock or
cause the shares to be legended in order to comply with the securities laws, the
restrictions arising under the Plan or other applicable restrictions. Should the
shares of Common Stock be represented by book or electronic account entry rather
than a certificate, the Committee may take such steps to restrict transfer of
the shares of Common Stock as the Committee reasonably considers necessary or
advisable.
12.5    Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or compensation plans in effect for the Company
or any Subsidiary, nor shall the Plan preclude the Company from establishing any
other forms of share incentive or other compensation or benefit program for
employees of the Company or any Subsidiary. The amount of any compensation
deemed to be received by a Participant pursuant to an Award shall not constitute
includable compensation for purposes of determining the amount of benefits to
which a Participant is entitled under any other compensation or benefit plan or
program of the Company or a Subsidiary, including, without limitation, under any
pension or severance benefits plan, except to the extent specifically provided
by the terms of any such plan.
12.6    Plan Binding on Transferees. The Plan shall be binding upon the Company,
its successors, transferees and assigns, and the Participant, the Participant’s
executor, administrator and Permitted Assignees and beneficiaries.
12.7    Additional Restrictions. In the event of a Change in Control or similar
corporate event or a change in capital structure, any Awards that vest or become
payable as a result of or in connection with the applicable event or
circumstances may be subject to the same terms and conditions applicable to the
proceeds


12



--------------------------------------------------------------------------------




realized by the Company or its shareholders in connection therewith (including,
without limitation, payment timing and any escrows, indemnities, payment
contingencies or holdbacks), as determined by the Committee in its sole
discretion, subject to compliance with Section 409A of the Code.
13.Legal Compliance
13.1    Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all applicable requirements imposed by
Federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
shares of Common Stock may be listed, have been fully met. The Committee may in
good faith impose such conditions on any shares of Common Stock issuable under
the Plan as a result of restrictions under the Securities Act or under the
requirements of any exchange upon which such shares of the same class are then
listed or of any regulatory agency having jurisdiction over the Company, and
under any blue sky or other securities laws applicable to such shares. The
Committee may also require the Participant to make customary representations and
warranties at the time of issuance or transfer, including, without limitation,
that the shares of Common Stock are being acquired only for investment purposes
and without any current intention to sell or distribute such shares.
Certificates representing Common Stock acquired pursuant to an Award may bear
such legends as the Committee may consider appropriate under the circumstances.


13



--------------------------------------------------------------------------------




13.2    Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock or cash amounts by the Company to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement.
Except upon the issuance of Common Stock pursuant to an Award, any rights of a
Participant under the Plan shall be those of a general unsecured creditor of the
Company, and neither a Participant nor the Participant’s permitted transferees
or estate shall have any other interest in any assets of the Company by virtue
of the Plan. Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.
13.3    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and all Awards hereunder comply with, or be exempt from, the
requirements of Section 409A of the Code and the Treasury Regulations and other
guidance issued thereunder, and that the Plan and all Award Agreements shall be
interpreted and applied by the Committee in a manner consistent with this intent
in order to avoid the imposition of any additional tax under Section 409A of the
Code. In the event that any provision of the Plan or an Award Agreement is
determined by the Committee to not comply with the applicable requirements of
Section 409A of the Code and the Treasury Regulations and other guidance issued
thereunder, the Committee shall have the authority to take such actions and to
make such changes to the Plan or an Award Agreement as the Committee deems
necessary to comply with such requirements. Notwithstanding anything contained
herein to the contrary, a Participant shall not be considered to have terminated
service with the Company for purposes of any payments under the Plan which are
subject to Section 409A of the Code until the Participant has incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code. Each amount to be paid or benefit to be provided under the Plan shall
be construed as a separate identified payment for purposes of Section 409A of
the Code. If any payment or benefit provided to a Participant in connection with
his or her separation from service is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and
Participant is determined to be a “specified employee” as defined in Section
409A of the Code, then such payment or benefit shall not be paid until the day
following the six-month anniversary of the separation from service or, if
earlier, on the Participant’s date of death. The Company makes no representation
that any or all of the payments described in the Plan will be exempt from or
comply with Section 409A of the Code. In no event whatsoever shall the Company
or any of its Subsidiaries or Affiliates be liable for any tax, interest or
penalties that may be imposed on a Participant by Section 409A of the Code or
otherwise, or any damages for failing to comply with Section 409A of the Code.
13.4    Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges permitted by law to be paid by the Participant or
withheld from an Award or an amount paid in satisfaction of an Award. Any
withholdings shall be paid by the Participant on or prior to the payment or
other event that results in taxable income in respect of an Award. In addition
to the methods described in the Plan, the Award Agreement may specify the manner
in which the withholding or other tax-related obligation shall be satisfied with
respect to the particular type of Award. Without limiting the foregoing, if the
Company or any Subsidiary reasonably determines that under the requirements of
applicable taxation laws or regulations of any applicable governmental authority
it is obliged or permitted to withhold for remittance to a taxing authority any
amount upon the grant, vesting, or exercise of an Award, the other disposition
or deemed disposition by a Participant of an Award or any Common Stock or the
provision of any other benefit under the Plan and if the Participant does not
provide notice of the applicable withholding method from items (a) through (d)
below, the Company or any of its Subsidiaries, may take any steps it considers
reasonably necessary in the circumstances in connection therewith, including,
without limiting the generality of the foregoing:


14



--------------------------------------------------------------------------------




(a)    requiring the Participant to pay the Company or any of its Subsidiaries
such amount as the Company or any of its Subsidiaries is obliged to remit to
such taxing authority in respect thereof, with any such payment, in any event,
being due no later than the date as of which any such amount first becomes
included in the gross income of the Participant for tax purposes;
(b)    to the extent permitted, and subject to rules established by, the
Committee, issuing any Common Stock issued pursuant to an Award to an agent on
behalf of the Participant and directing the agent to sell a sufficient number of
such shares on behalf of the Participant to satisfy the amount of any such
withholding obligation, with the agent paying the proceeds of any such sale to
the Company or any of its Subsidiaries for this purpose;
(c)    to the extent permitted, and subject to the rules established by, the
Committee, withholding from the Common Stock otherwise issuable pursuant to the
exercise or settlement of an Award a number of shares of Common Stock sufficient
to satisfy the amount of any such withholding obligation; or
(d)    to the extent permitted by law and consistent with Section 409A of the
Code, deducting the amount of any such withholding obligation from any payment
of any kind otherwise due to the Participant.
13.5    No Guarantee of Tax Consequences. Neither the Company, the Board, the
Committee nor any other person make any commitment or guarantee that any
Federal, state, local or foreign tax treatment will apply or be available to any
Participant or any other person hereunder.
13.6    Severability. If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
13.7    Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the Commonwealth of Virginia, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.
14.Term; Amendment and Termination.


15



--------------------------------------------------------------------------------




14.1    Term. The Plan was approved by the Board on June 17, 2019 and shall
become effective on the date the Plan is approved by the Company’s shareholders
(the “Effective Date”). Subject to earlier termination as provided in Section
14.2 hereof, no new Awards may be granted under the Plan on or after June 17,
2029; provided, however, that Awards outstanding on such date shall remain
subject to the terms of the Plan and any applicable Award Agreement.
14.2    Amendment and Termination. The Board may from time to time and in any
respect, amend, modify, suspend or terminate the Plan or any Award or Award
Agreement hereunder. Notwithstanding the foregoing, no amendment, modification,
suspension or termination shall materially and adversely affect any Award
theretofore granted without the consent of the Participant or the permitted
transferee of the Award. For purposes of this Section 14.2, any action of the
Board or the Committee that in any way alters or affects the tax treatment of
any award or that the Board determines is necessary to prevent an award from
being subject to tax under Section 409A of the Code shall not be considered to
materially or adversely affect any Award.










16

